Exhibit 16.1 SWS Stark Winter Schenkein April 23, Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Dear Sirs/Madams: We have read and agree with the comments in Item 4.01 of Form 8-K of OCTuS, Inc., dated March 26, 2008 related to the dismissal of our firm as the registrant’s independent registered public accounting firm. Yours truly, /s/ Stark Winter Schenkein & Co., LLP Stark Winter Schenkein & Co., LLP Denver, Colorado Stark Winter Schenkein & Co., LLP – Certified Public Accountants – Financial
